Plaintiff appeals from the refusal of the court below to take off a compulsory nonsuit entered in this action, which she brought to recover damages for injuries she sustained by falling on a street of defendant city.
She was walking North on the West side of Second Street on December 12, 1936, about 5.30 o'clock p. m. In so doing she had to cross Pine Street, which intersects and runs at right angles to Second Street. The bed of Pine Street was constructed of wooden blocks. There was a 30 inch wide strip or band of macadam 3 1/2 inches high over the blocks which extended parallel to the curb of the highway. It was over this strip of macadam that plaintiff tripped and fell. She testified that as she proceeded to cross the street she was looking for traffic, "I was not looking at the cartway. I was not looking down at all. I was watching for traffic." In answer to the question whether she saw what she stumbled or tripped over before she fell, she said she did not, as she was not looking down. There was nothing to obstruct her view as she crossed the street and had she looked she would have seen the macadam strip. In the circumstances as plaintiff herself detailed them, under all our cases, she was guilty of contributory negligence, which bars recovery. As we said in Reed v. Phila., 311 Pa. 283, 285,166 A. 891: "We are impressed from a reading of the record that the plaintiff was more intent upon watching traffic than upon watching her steps. She was bound in order to prudently safeguard herself to survey all the ground where she was intending to step; otherwise, she would step *Page 558 
without knowing what she was walking into." Other cases pertinent to the ruling we make are Robb v. ConnellsvilleBorough, 137 Pa. 42, 20 A. 564; Lerner v. Phila., 221 Pa. 294,70 A. 755; Mulford v. P. R. T. Co., 310 Pa. 521, 165 A. 837.
The judgment is affirmed.